Citation Nr: 0117272	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  97-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the veteran has basic entitlement to vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1997 by the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the Department of Veterans Affairs (VA), Wichita, Kansas, 
Regional Office (RO) which denied the veteran's claim of 
entitlement to vocational rehabilitation benefits.  A hearing 
was held at the RO before the undersigned Member of the Board 
in June 1999.  The Board remanded the case for additional 
development in January 2000.  The Board notes that the 
veteran's claim for an increased rating for sinusitis is the 
subject of a separate decision.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The veteran has a college degree in English, and his 
occupational experience is as an office manager and as a 
procurement program supervisor.  

3.  The veteran's service-connected disabilities are 
maxillary sinusitis, rated as 30 percent disabling; tinea 
pedis and xerosis, rated as 30 percent disabling; 
hypertension, rated as 20 percent disabling; patellofemoral 
syndrome, rated as 20 percent disabling; cervical strain and 
neck pain, rated as 20 percent disabling; glaucoma, rated as 
10 percent disabling; pes planus, rated as 10 percent 
disabling; a low back strain, rated as 10 percent disabling; 
diabetes mellitus, rated as 10 percent disabling; tinnitus, 
rated as 10 percent disabling; hearing loss of the left ear, 
rated as noncompensably disabling; and residuals of a stress 
fracture of the left distal tibia, rated as noncompensably 
disabling.  

4.  The veteran's current combined service-connected 
disability rating is 90 percent.

5.  The veteran's service-connected disabilities impair his 
ability to obtain and retain employment consistent with his 
abilities, aptitudes, and interests.

6.  The veteran has not overcome the effects of the 
impairment of employability in, or qualification for, 
employment in an occupation consistent with his pattern of 
abilities, aptitudes, and interests.


CONCLUSION OF LAW

The veteran has an employment handicap and meets the criteria 
for basic entitlement to vocational rehabilitation benefits 
under Chapter 31, Title 38, United States Code.  38 U.S.C.A. 
§§ 3100, 3101, 3102 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
21.40, 21.51 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim for benefits.  The Board concludes the 
discussions in the statement of the case (SOC), and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The RO also supplied the 
veteran with the applicable regulations in the SOC.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records, post service treatment records, and he was afforded 
disability evaluation examinations.  In addition, the veteran 
has been afforded a vocational rehabilitation evaluation.  
The evidence contains all findings and opinions necessary to 
resolve the issue on appeal.  The veteran has also been 
afforded a personal hearing.

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran is seeking entitlement to a program of vocational 
rehabilitation under the terms and conditions of Chapter 31.  
A veteran has basic entitlement for vocational rehabilitation 
training under Chapter 31, Title 38, United States Code if he 
has a service-connected disability that is rated 20 percent 
disabling or more which was incurred or aggravated in service 
on or after September 16, 1940, and is determined by the 
Secretary to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102(1)(A)(i), (B).  In 
addition, the veteran may instead have a service-connected 
disability which is compensable at 10 percent which was 
incurred in or aggravated in service on or after September 
16, 1940, and is determined by the Secretary to be in need of 
rehabilitation because of a serious employment handicap.  38 
U.S.C.A. § 3102(2)(A), (B).

An employment handicap is defined as an impairment, resulting 
in substantial part from a disability described in section 
3102(a)(A), of the veteran's ability to prepare for, obtain, 
or retain employment consistent with his/her abilities, 
aptitudes, and interests.  38 U.S.C.A § 3101(1); 38 C.F.R. § 
21.51(b).  Impairment is defined as restrictions on 
employability caused by the veteran's service and nonservice-
connected disabilities, deficiencies in education and 
training, negative attitudes toward the disabled, and other 
pertinent factors.  38 C.F.R. § 21.51(c)(1).  

In determining whether employment is consistent with the 
veteran's abilities, aptitudes, and interests, the following 
should be considered: (i) A finding that a veteran is 
employed in an occupation which is consistent with his or her 
abilities, aptitudes and interests may not be made if the 
occupation does not require reasonably developed skills, 
except under conditions described in paragraphs (e) (2) and 
(3), of this section;  (ii) The veteran's residual 
capacities, as well as limitations arising from the veteran's 
service and nonservice-connected disabilities are relevant;    
(iii) Evidence of the consistency of interests with training 
and employment may be based on: (A) The veteran's statements 
to a Department of Veterans Affairs counseling psychologist 
during initial evaluation or subsequent reevaluation; (B) The 
veteran's history of participation in specific activities; or 
(C) Information developed by the Department of Veterans 
Affairs through use of interest inventories.  38 C.F.R. § 
21.51(c)(4).

An employment handicap which entitles the veteran to 
assistance under the Chapter 31 program exists when all of 
the following conditions are met: (i) The veteran has an 
impairment of employability; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
(ii) the veteran's service-connected disability materially 
contributes to the impairment of employability; (iii) the 
veteran has not overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes and 
interests.  38 C.F.R. § 21.51(f)(1).

An employment handicap does not exist when any of the 
following conditions is present: (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. § 
3102; 38 C.F.R. § 21.51(f)(2).

The type of disabilities that may be considered in 
determining whether a veteran is eligible for vocational 
rehabilitation benefits was affected by a 1995 decision by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court"), and by a 1996 change in 
the applicable statute.  In the case of Davenport v. Brown, 7 
Vet. App. 476 (1995), the Court struck down certain 
regulatory language as inconsistent with the relevant 
statute.  In particular, the Court held that a regulation 
which required that a veteran's service-connected 
disabilities materially contribute to the veteran's 
employment handicap was invalid.  Subsequently, in 1996, the 
United States Congress changed the statute.  In Pub. L. 104-
275, Title I, § 101, Oct. 9, 1996, 110 Stat. 3324, Congress 
reestablished the requirement that a veteran's service-
connected disabilities materially contribute to his 
employment handicap in order for the veteran to be entitled 
to Chapter 31 vocational rehabilitation benefits.  The 
veteran in the present case reapplied for vocational 
rehabilitation benefits after 1996.  Therefore, his current 
claim is to be considered under the latest version of the law 
which requires that a veteran's service-connected 
disabilities must materially contribute to the employment 
handicap.

With regard to basic entitlement for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code, the veteran has met the requirement of having a 
service-connected disability that meets the required 20 
percent schedular evaluation that was incurred or aggravated 
in service on or after September 16, 1940.  The veteran's 
service-connected disabilities are maxillary sinusitis, rated 
as 30 percent disabling; tinea pedis and xerosis, rated as 30 
percent disabling; hypertension, rated as 20 percent 
disabling; patellofemoral syndrome, rated as 20 percent 
disabling; cervical strain and neck pain, rated as 20 percent 
disabling; glaucoma, rated as 10 percent disabling; pes 
planus, rated as 10 percent disabling; a low back strain, 
rated as 10 percent disabling; diabetes mellitus, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
hearing loss of the left ear, rated as noncompensably 
disabling; and residuals of a stress fracture of the left 
distal tibia, rated as noncompensably disabling.  The 
veteran's current combined service-connected disability 
rating is 90 percent.

The Board has reviewed the evidence which is of record, 
including the materials in his claims file as well as the 
materials in his vocational rehabilitation file.

The veteran testified in support of his claim during a 
hearing held in June 1999.  He described the impairment 
caused by his multiple service-connected disabilities.  He 
said that he had been unemployed most of his time since his 
separation from service.  He said that he had some basic 
computer skills, but could not do programming which was in 
demand.  He stated that he worked at two jobs after service, 
but in each case the job did not work out because the 
employer failed to live up to promises regarding the salary 
level.  He said that he had subsequently been unable to get 
any other job offers, and he attributed this to the concerns 
potential employers had about hiring someone with multiple 
disabilities.  He described his in-service job experience as 
involving managing programs for purchasing equipment from 
contractors.  

A VA vocational rehabilitation report dated in November 1997 
reflects that the counseling psychologist concluded that the 
veteran had an impairment of employability, and that his 
service-connected disabilities materially contributed to his 
impairment of employability.  It was further stated, however, 
that the veteran had overcome the effects of the impairment 
of employability, and therefore, did not have an employment 
handicap.  In the report it was noted that the veteran had 
attained a bachelor's degree in English in 1975, and had 
worked for twenty years as an officer in service.  After 
service he had been employed for six months as a technical 
writer at a salary of $32,400 per year, but left the job 
after he did not receive a pay increase as he had expected.  
The counseling psychologist stated that in light of the 
veteran's past college and military training, his mild 
limitations, and the fact that he left employment 
voluntarily, eligibility for Chapter 31 benefits was not 
warranted.  It was further stated that, essentially, the 
veteran had overcome the effects of his service-connected 
disabilities and they were not a substantial employment 
handicap.  

The Board notes that the record also includes multiple VA 
examinations reports dated in June 2000.  The reports show 
that an examiner reviewed each of the veteran's individual 
service-connected disabilities, and concluded that each 
disability did not cause impairment to gainful employment.  

The Board disagrees with the assessment that the veteran has 
overcome his impairment and the assessment that his 
disabilities do not cause impairment to gainful employment.  
At the present time, it is not shown that he has overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his pattern of abilities, 
aptitudes and interests.  He is currently unemployed and has 
been for most of the time since his separation from service.  
Although he voluntarily left his previous employment, the 
fact remains that he is currently unable to obtain another 
job.  The Board is of the opinion that the veteran's service-
connected disabilities have played a material role in this 
situation.  Although many of the veteran's service-connected 
disabilities may be mild in severity when viewed 
individually, the Board notes that there are many service-
connected disabilities and they have resulted in a combined 
disability rating of 90 percent.  In light of this cumulative 
effect, the Board concludes that the veteran's disabilities 
prevent him from obtaining and retaining employment 
consistent with his abilities, aptitudes, and interests.  
Thus, he has an employment handicap as contemplated under 38 
U.S.C.A. § 3102 and 38 C.F.R. § 21.51, and has, therefore, 
established basic entitlement to vocational rehabilitation. 

The Board notes that, in addition to establishing basic 
entitlement to vocational rehabilitation, there are two 
additional requirements which must be met before the VA is 
required to furnish vocational rehabilitation benefits.  
First, the services necessary for training must be identified 
by the VA and the veteran.  See 38 C.F.R. § 21(b).  Second, 
the VA and the veteran must develop a written plan describing 
the veteran's employment goals and the program through which 
those goals will be achieved.  See 38 C.F.R. § 21.1(b)(3).  
See also Wing v. West, 11 Vet. App. 98, 100 (1998).  The 
Board's decision does not address whether these requirements 
have been met, and the Board has thus far made no 
determination on the feasibility of any particular vocational 
goal.  These issues must first be addressed at the RO. 


ORDER

The veteran has basic entitlement vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.  To this extent, the appeal is granted.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

